DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Claim Status
An amendment, filed 11/15/2021, is acknowledged.  Claim 1 is amended.  Claims 1-15 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Furthermore, the claim requires rotation or vibration “about two or more different rotation axes,” however, simultaneous rotation about two different axes, for example, first and second axes passing through the rotating body, would result in rotation about a single rotation axes different from the first and second axes.  Therefore, it is unclear if the claim is drawn to simultaneous rotation or vibration about two or more axes or separate steps of rotating and vibrating about two or more axes.  As a result, the scope of the claimed “multi-axial mixing method” is indefinite.  Claims 2-15 are indefinite based on their dependency.
Claim 7 requires “wherein the graphite powder is coated with a metal film comprising a metal.” It is unclear if the limitation is drawn to a step of coating graphite powder with a metal film, for example, by the mixing step (b) of Claim 1 or if the graphite powder has a metal film coating present prior to the mixing step (b).  Claims 8-9 are indefinite based on their dependency and limitations drawn to the metal film.
Claim 15 requires “wherein the multi-axial mixing method for rotating or vibrating…is performed as a rotational vibration with a certain cycle about each rotation axis and has a speed of rotation.”  First, the claim requires “rotation or vibrating” then claims “rotational vibration.”  It is unclear if the limitation is drawn to combining steps of rotation and vibration or drawn to a particular form of rotation or vibration.  In the latter instance, if the vibration comprises rotating about two or more rotation axes with a defined speed of rotation, it is unclear how the “vibration” is distinguished from “rotating.”  
 The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires “wherein said metal hybrid, heat-dissipating material in step (d) comprises the final green compact;” however, Claim 1 from which it depends requires “sintering the green compact to provide said metal hybrid, heat-dissipating material.  Thus, under Claim 3 the final metal hybrid material would comprise a green compact, not a sintered material.  Therefore, claim 3 fails to include all of the limitations of the claim upon which it depends.  Claim 12, dependent on claim 3 is rejected for the same reasons.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US7851055)(previously cited) in view of Mouri (US 9970086)(previously cited), Yao (US 9044717)(previously cited) and Miyazaki et al., “Dry Powder Coating using Planetary Centrifugal Mixer”, 2015 (previously cited).
With respect to claim 1, Fukushima discloses a graphite-particles-dispersed composite capable of effectively exhibiting high thermal conductivity, the composite made by a method comprising coating graphite particles with a high-thermal-conductivity metal with an average aspect ratio of 2 or more, for example, by mechanical alloying or electroless plating, wherein the metal is preferably at least one selected from the group consisting of silver, copper, and aluminum, and then compacting the coated graphite to form a green compact, and heating which may comprise sintering (col. 2, ln. 15-50; col. 3, ln. 1-31; col. 6, ln. 38 to col. 7, ln. 68). Thus, Fukushima teaches a method of making a metal hybrid heat-
Mouri discloses a method of making component comprising compressing raw metal powders to form a green compact and sintering the compact (abstract; col. 2,ln. 24-37). Mouri teaches that graphite is blended in with raw metal powders, such as copper powder, and remains as free graphite (col. 3, ln. 4-10).  In particular, Mouri teaches that the copper powder may be spherical copper powder, which is conventionally used for sintering. (col. 5, ln. 48-50).
It would have been obvious to one of ordinary skill in the art to incorporate the spherical copper powder taught by Mouri to the high-thermal-conductivity graphite-particles-dispersed composite material of Fukushima in order to achieve a more controllable blend of metal powder to graphite, because one having ordinary skill in the art would be motivated to maximize the thermal conduction by minimizing the spaces between the metal powder and the graphite flake, and take advantage of the added wettability afforded by the metal coating on the graphite particles.  Additionally or alternatively, it would have been obvious to one having ordinary skill in the art to modify the method of Fukushima, who teaches the use of copper, to use a spherical copper powder, as taught by Mouri, in order to form a coated graphite powder.  The substitution of a known metal powder suitable for sintering for another such metal powder, in the sintering method of Fukushima, would have been obvious to one of ordinary skill in the art.  
Fukushima further discloses forming a uniform thickness of metal coating on the graphite powder by mechanical alloying or electroless plating (col. 6, ln. 38-63), and Mouri teaches blending metal powders and graphite (col. 3, ln. 4-5), but neither explicitly disclose using a multi-axial mixing method for rotating or vibrating the container as recited by the claim language.
L1 & L2; col. 8, ln. 55-70).  Notably, Yao teaches at col. 2 lines 57-59 that the centrifuge is actualized as a device for stirring and defoaming, grinding, or emulsifying the contained material M and at Col. 8 lines 54-67, Yao describes various suitable materials for the contained material M include powder and/or granular material. Thus, Yao teaches rotating a container around a first axis (L2, at an angle), while also rotating the container itself around a second axes (L1) and is therefore deemed to teach “a multi-axial mixing method for rotating…the container about two or more different rotation axes” and “wherein the container itself rotates or vibrates about the two or more different rotation axes.” However, Yao does not explicitly disclose an embodiment using solely powders.
Miyazaki discloses using a planetary centrifugal mixer (PCM) to blend powder (Abstract). Miyazaki teaches that the study aimed to reveal the feasibility of dry powder coating through ordered mixing of fine particles using PCM. Miyazaki teaches that the PCM is a mixer that exploits convective mixing derived from revolution and rotation movements for the rapid dispersion and mixing of as much as 500 g of a variety of materials. Miyazaki further teaches that the PCM used in the dry powder coating process was a model from the same company as describe in Yao (Abstract, Pg. 461/ [0002] Pg. 462/ [0001]).   
One of ordinary skill in the art would appreciate Yao’s centrifugal device for accomplishing stirring as taught by Yao, and the dry powder mixing capabilities of such a device as taught by Miyazaki. Furthermore, one having ordinary skill in the art would also appreciate this device as a successful means to homogenize the powders of the combined teachings of Fukushima and Mouri.
 Therefore, it would have been obvious to one having ordinary skill in the art that utilizing a centrifugal device as taught by Yao and the dry powder mixing capabilities of a centrifugal device as 
Fukushima, further discloses manufacturing a green compact by pressing the mixture powder which reads on “(c) manufacturing a green compact by pressing the powder mixture” and heating the compact, which may comprise sintering. (Fig. 3a & b; col. 2, ln. 27-28; col. 6, ln. 63 to col. 7, ln. 68). Mouri also discloses sintering a green compact which reads on “sintering the green compact to provide said metal hybrid, heat-dissipating material (col. 2, ln. 34).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a powder mixture of spherical metal powder and graphite mixed using a multi-axial milling method as taught by Fukushima in view of Mouri, Yao and Miyazaki, to then perform steps of forming a green compact by pressing the powder mixture and sintering the green compact to form a metal hybrid, heat-dissipating material, as taught by Fukushima and Mouri.
Regarding claim 2, Fukushima, as modified by Mouri, Yao, and Miyazaki does not explicitly disclose wherein a variation in a median of sizes of the mixture powder before and after step (b) is not greater than 3%.
However, Fukushima does teach a relationship between average particle size and thermal conductivity, and states that as the average particle size of the graphite particles becomes smaller, more boundaries exist between the high-thermal-conductivity graphite particles and copper, resulting in increased thermal resistance at the boundaries, though on the other hand when the average particle size is too large (~553.3 µm), the thermal conductivity rather decreases (Fig. 4, C17/L4-10). 
Therefore, the person of ordinary skill in the art would take particle size to be a result effective variable, and would appreciate the teachings presented by Fukushima regarding average particle size v. 
Regarding claim 5, Fukushima discloses that the metal comprises any one selected from among copper (Cu), aluminum (Al), and silver (Ag). (col. 4, ln. 56-62).  Furthermore, Fukushima in view of Mouri, Yao and Miyazaki teach wherein the metal powder is a spherical copper powder. (see rejection of claim 1 above).
Regarding claim 6, Mouri discloses that the copper powder used has a grain size of approximately 20 µm to 100 µm, which overlaps with the claimed range of 1 µm to 100 µm (col. 5, ln. 53-54).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.
Regarding claim 7, Fukushima discloses that the high thermal conductivity owned by graphite can be obtained by coating relatively large graphite particles with a high-thermal-conductivity metal, which reads on “wherein the graphite powder is coated with a metal film comprising a metal” (col. 2, ln. 24-27; rejection of Claim 1 above).  
Regarding claim 8, Fukushima discloses that the metal film coating is at least one selected from the group consisting of silver (Ag), copper (Cu), and aluminum (Al), which reads on “wherein the metal film comprises a metal selected from the group consisting of Cu, Ag, Ni, and combinations thereof” (col. 4, ln. 59-61; rejection of claim 1 above).
Regarding claim 9, Fukushima discloses that to form a metal coating of uniform thickness on large amounts of graphite particles, an electroless plating method and a mechanical alloying method are preferable, particularly the electroless plating method is more preferable, which reads on “wherein the 
Regarding claim 10, Fukushima discloses wherein the average particle size of the graphite particles used is 20 µm to 500 µm, which is within the claimed range of “1 µm to 1000 µm” (col. 4, ln. 22-36) (See MPEP 2144.05 (I)).
Regarding claim 11, Fukushima teaches a volume ratio of graphite to metal being 60/40-95/5, overlapping the instantly claimed range. (col. 2, ln. 34-36).  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.
Regarding claim 13, Fukushima discloses that in the case of hot-pressing, the pressing pressure is preferably 10 MPa or more, more preferably 50 MPa or more, which reads on “wherein, in step (c), the uniaxial pressing is performed at a value ranging from 10 MPa to 100 MPa” (col. 7, ln. 15-17).  It would have been obvious to one of ordinary skill in the art to select a suitable pressing pressure for forming a green compact from the overlapping range disclosed by Fukushima, in order to obtain a green compact with suitable density and uniformity for sintering.
Regarding claim 14, Fukushima discloses that the compacting/sintering steps may comprise a hot-pressing (HP) method or a pulsed-current pressure sintering (SPS) method. (col. 6, ln. 67 to col. 7, ln. 5).
Regarding claim 15, Miyazaki discloses that the upper limit of the speed used for the PCM during dry powder mixing was 1000 rpm which is deemed to meet “wherein the multi-axial mixing method for rotating or vibrating the container about two or more different rotation axes in step (b) is performed as a rotational vibration with a certain cycle about each rotation axis and has a speed of rotation ranging from not less than 1,000 to not more than 3,000 revolutions per minute (rpm)” (Table 2) (See MPEP 2144.05 (I)).  It would have been obvious to one of ordinary skill in the art to select an .

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US7851055)(previously cited) in view of Mouri (US 9970086)(previously cited), Yao (US 9044717)(previously cited) and Miyazaki et al., “Dry Powder Coating using Planetary Centrifugal Mixer”, 2015 (previously cited) as applied to claim 1 above, and further in view of Ueno (US 8501048)(previously cited).
 Regarding claim 3, Fukushima teaches a step of forming a compact which may comprise a uniaxial pressing method and is therefore deemed to teach steps of filling a mold with powder and uniaxially pressing to form a compact. (col. 6, ln. 63 to col. 7, ln. 5).  Fukushima is silent as to filling only an initial portion, pressing, then repeating these steps to form the compact as instantly claimed.
Ueno discloses a production method for a metal-graphite composite material favorable to two-dimensional diffusion of heat (Abstract). Ueno further teaches a manufacturing step of forming a sintering precursor by use of the powder mixture, and in order to form a sintering precursor by compacting a powder mixture (i.e. green compact), it is desirable to limit the powder filled into the mold in a single sequence step and therefore, teaches repeating steps of partially filling a mold with powder and uniaxially pressing the powder thus filled in the mold to form the compact. (col. 3, ln. 3-48; col. 5, ln. 47 to col. 7, ln. 2).  Ueno teaches that by repeating steps of partially filling the mold and uniaxially pressing, improved orientation of graphite powder may be achieved. (col. 6, ln. 56-68).
 It would have been obvious to one having ordinary skill in the art to modify the method of Fukushima in view of Mouri, Yao, and Miyazaki to utilize step of filling an initial portion of powder into a mold to form a filled mold, uniaxially pressing the filled mold to form a partial green compact, then repeatedly filling another portion of powder onto the partial green compact and unixialliy pressing 
Regarding claim 4, Fukushima is silent as to “an orientation control rate” as defined by the instant claim.
Ueno discloses that the scaly graphite powder in which the normal vector to the scaly surface thereof is tilted at 20° or higher with respect to a normal vector to the readily heat-conducting surface (that is, a direction vector of the pressurizing direction) be 15% or less relative to the whole amount of the scaly graphite powder, deemed to meet “wherein in step (c), an orientation control rate has a value equal to or higher than 70% and is defined as a rate by which an angle between the graphite powder and a direction perpendicular to a pressing direction is controlled to have an absolute value equal to or less than 20°” (col. 5, ln. 17-38). The Examiner notes that the lower bound of the angle between the surface of the graphite and the direction vector of the pressurization direction touches the upper bound of the claimed limitation, and the percentage of powder that should be at 20° disclosed can be read as 85% or higher of the whole, which reads on the claim limitation.
Ueno teaches that graphite with an orientation outside that disclosed inhibits the formation of heat-conducting surfaces and lowers the thermal conductivity of the surface. (col. 5, ln. 17-38).  Thus, it would have been obvious to one of ordinary skill in the art to maximize an orientation control rate (as defined by the instant claim) in the method of Fukushima in view of Mouri, Yao, Miyazaki in order to maximize the thermal conductivity of the heat-conducting surfaces of the material.  Additionally, it would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges. MPEP 2144.05.
Regarding claim 12, Ueno discloses an embodiment wherein a graphite die is filled with 4 g to 5g of the powder mixture, and that powder was compacted, and the steps were repeated 10 times for a .

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive.  It is noted that the rejections of claims 5-11 and 13-15, which do not rely on the teachings of Ueno, have been moved under the rejection of Fukushima in view of Mouri, Yao, and Miyazaki.  Furthermore, upon reconsideration of the claims and in view of Applicant’s amendments, rejections under 112(b) and 112(d) are made as detailed above.
Applicant argues that “Yao only discloses a single shaft as a shaft that rotates the container itself” and that the rotation about axis L2 taught by Yao “is not the axis that rotates the container itself.” (Remarks, p. 6).  Applicant concludes that Yao fails to teach the amended limitation of “wherein the container itself rotates or vibrates about the two or more different rotation axes.”  These arguments have been fully considered but are not found persuasive.
Applicant too narrowly interprets the claim limitation in question.  The claim requires “wherein the container itself rotates or vibrates about the two or more different rotation axes.”  The claim does not require that each of the two or more rotation axes fall or pass within the body of the container.  Yao teaches a first rotation axis falling through the body of the container and a second rotation axis which lies outside the body of the container.  In both instances taught by Yao it is the container “itself” rotating 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735